DETAILED ACTION
	This action is responsive to 07/20/2021.
	Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 9-13, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Pub. 2018/0218684), hereinafter Choi.
Regarding claim 1, Choi discloses a driving backplane having a plurality of sub-pixel regions (see, for example, fig. 4-pixels (or subpixels) PXL1 to PXL4 in pixel regions), the driving backplane comprising: a base (substrate SUB-see figs. 6-9); a first insulating layer (gate insulating layer GI on the substrate SUB-see fig. 8), a second insulating layer (first interlayer insulating layer IL1-see fig. 8 and [0169]), and a third insulating layer that are disposed on the base (second interlayer insulating layer IL2-see fig. 8 and [0171]); wherein the second insulating layer is farther away from the base than the first insulating layer, and the third insulating layer is farther away from the first insulating layer than the second insulating layer (see fig. 8); a plurality of pixel driving circuits disposed on the base, a pixel driving circuit of the plurality of pixel driving circuits being disposed in one of the plurality of sub-pixel regions (see figs. 3-5); a plurality of data lines (data lines D1a to Dia and D1b to Dib) and a plurality of first power supply voltage lines (second power lines PL) disposed on the base (see figs. 6-8 and [0127]); wherein the pixel driving circuit is electrically connected to a data line (see fig. 3-each pixel is connected to a corresponding data line (Dja, Djb, etc.), and is further electrically connected to a first power supply voltage line (i.e., power line PL may receive first power source ELVDD-see fig. 3, [0127], and [0186]-[0187]); the data line and the first power supply voltage line are disposed on a side, away from the base, of the pixel driving circuit (see for example, fig. 8, wherein the data lines (Dja, Djb, Dj+1a, and Dj+1b) power line (e.g., PL1) are disposed on the second interlayer insulating layer IL on a side away from substrate SUB), and the data line and the first power supply voltage line are arranged in a same layer and insulated from each other (i.e., the data lines and at least the first power supply line PL1 are disposed on the same layer separated from each other-see fig. 8); and the pixel driving circuit includes: a driving transistor (driving transistor T1-see fig. 3 and [0097]); a first switching transistor (i.e., fourth transistor T4 (initialization transistor)-see fig. 3 and [0100]); and a first conductive pattern (connection line CNL (herein equated to the claimed first conductive pattern)-see fig. 8, [0133], and [0146]), the first conductive pattern being located on a side, away from the base, of a gate of the driving transistor and a gate of the first switching transistor (the connection line CNL is part of first conductive patterns disposed on the second interlayer insulating layer IL2, which is above the thin film transistors-see [0173] and figs. 8-9); wherein the first conductive pattern is electrically connected to the gate of the driving transistor through a first via disposed in the third insulating layer and the second insulating layer that are located between the first conductive pattern and the gate of the driving transistor (one end of the connection line CNL may be connected to the first gate electrode GE1 (gate of driving transistor T1 which is same as lower electrode LE of storage capacitor Cst-see fig. 7) through a first contact hole CH1 passing through IL2 (third insulating layer) and IL1 (second insulating layer)-see fig. 7, [0133] and [0178]), and the first conductive pattern is electrically connected to a second electrode of the first switching transistor through a second via disposed in the third insulating layer, the second insulating layer and the first insulating layer that are located between the first conductive pattern and the second electrode of the first switching transistor (i.e., the other end of the connection line CNL may be connected to … a fourth drain electrode DE4 of fourth transistor T4 (first transistor) through a second contact hole CH2 (which extends through IL2, IL1, and GI)-see [0133] and figs. 5 and 8); and an orthogonal projection of the first conductive pattern on the base is located within an orthogonal projection of the first power supply voltage line on the base (orthographic projection of CNL is at least within orthographic projection of part of the power line PL (PL2 or PLM)).
Regarding claim 2, Choi discloses wherein an active pattern of the first switching transistor includes at least one first channel region (fourth active pattern ACT4 (ACT4a, ACT4b)-see [0143], fig. 6, and fig. 10), and a first source region and a first drain region that are located on both sides of the at least one first channel region (fourth source electrode SE4 (SE4a, SE4b) and fourth drain electrode DE4 (DE4a, DE4b)-see [0143] and fig. 10); at least one gate of the first switching transistor is disposed on a side, away from the base, of the at least one first channel region (i.e., the fourth gate electrode GE4 may be provided as a portion of the (k-1)-th scan line Sk-1 (see [0144] and fig. 6]), which is on a side away from the substrate SUB as shown in fig. 6), and an orthogonal projection of a portion of the active pattern of the first switching transistor in a first channel region on the base overlaps with an orthogonal projection of a corresponding gate of the first switching transistor on the base (the fourth active pattern ACT4 corresponds to a portion overlapping with the fourth gate electrode GE4 (Sk-1)-(see [0145] and fig. 6)); and portions of a first electrode and a second electrode of the first switching transistor are served as portions of the active pattern of the first switching transistor that are located in the first source region and the first drain region (see [0145]-[0146] and also fig. 110); and an orthogonal projection of the second electrode of the first switching transistor on the base overlaps with the orthogonal projection of the first power supply voltage line on the base (see fig. 5 and fig. 6, fig. 6 taken along I-I’ of fig. 5, which shows that when viewed from above, the fourth transistor overlaps the power line PL).
Regarding claim 3, Choi discloses wherein an active pattern of the driving transistor includes a second channel region (first active pattern ACT1-see fig. 7 and [0132]), and a second source region and a second drain region located on both sides of the second channel region (i.e., first source electrode SE1 and first drain electrode DE1-see fig. 7 and [0132]); an orthogonal projection of a portion of the active pattern of the driving transistor in the second channel region on the base overlaps with an orthogonal projection of the gate of the driving transistor on the base (i.e., ACT1 overlaps with the lower electrode (LE) of the storage capacitor, which is same as the first gate electrode GE1, when viewed from above-see fig. 7 and [0153]); and portions of a first electrode and a second electrode of the driving transistor are served as portions of the active pattern of the driving transistor that are located in the second source region and the second drain region (i.e., SE1 and DE1-see fig. 7 and [0137]); and the active pattern of the driving transistor and the active pattern of the first switching transistor are disposed in a same layer (as shown in figs. 6-7, ACT1 and ACT4 are disposed on the same layer).
Regarding claim 9, Choi discloses further comprising a plurality of gate lines (scan signals S0 to Sn-see fig. 1); wherein the pixel driving circuit is electrically connected to a gate line (see figs. 1-3); the gate of the driving transistor and the gate line are disposed in a same layer (the scan lines Sk-1 and Sk, together with first to seventh gate electrodes GE1 to GE7 may be disposed on the same layer (gate insulating layer GI)-see [0167]); and the gate line crosses the first conductive pattern (see, for example, fig. 5, wherein first pattern CNL crosses gate line Sk).  
Regarding claim 10, Choi discloses wherein two data lines are arranged between two adjacent first power supply voltage lines (see, for example, figs. 8 and 13, wherein two data lines (e.g., Djb and Dj+1a) are arranged between two power lines PL1).
Regarding claim 11, Choi discloses wherein the pixel driving circuit further includes a second switching transistor (second transistor T2-see fig. 3) and a fourth conductive pattern (as shown in fig. 8, second source electrode SE2 is connected to a data line Dja by a conductive pattern on the second interlayer insulating layer IL2 via a sixth contact hole CH6); a first electrode of the second switching transistor is electrically connected to the fourth conductive pattern (i.e., source electrode SE2-see fig. 8), the fourth conductive pattern is further electrically connected to the data line (i.e., connected to data line Dja-see fig. 8), and a second electrode of the second switching transistor is electrically connected to a first electrode of the driving transistor (see, for example, fig. 10, wherein DE2 (second electrode of second switching transistor) and SE1 (first electrode of driving transistor T1) are part of the same integral structure); and two fourth conductive patterns of two pixel driving circuits in two sub-pixel regions in a same row are disposed in a region between two adjacent first power supply voltage lines (see, for example, fig. 13).  
Regarding claim 12, Choi discloses wherein in a row direction of the sub-pixel regions, the two fourth conductive patterns are arranged side by side, and; the two fourth conductive patterns are symmetrical with respect to a symmetry axis parallel to an extending direction of the data line (see, for example, fig. 13, for example, for adjacent data lines Dj +1b and Dj +2a, contact holes CH6 (marking location of the fourth conductive pattern, are adjacent and symmetrical to each other in the direction DR2).
Regarding claim 13, Choi discloses wherein an orthogonal projection of the fourth conductive pattern on the base overlaps with an orthogonal projection of the data line on the base (see fig. 6).
Regarding claim 23, Choi discloses 23. a display panel, comprising: the driving backplane according to claim 1 (an organic light emitting display device-see [0005]); and a light-emitting device disposed in the sub-pixel region of the plurality of sub-pixel regions on the driving backplane, the light-emitting device being electrically connected to the pixel driving circuit (i.e., an organic light emitting diode (OLED) in each pixel as shown in fig. 3).  
Regarding claim 24, Choi discloses wherein the driving backplane further has a peripheral region (see fig. 1); the display panel further comprises a scan driver (scan driver 110-see fig. 1), a light-emitting driver (light emission controller 120-see fig. 1), a data driver (data driver 130-see fig. 1), a timing controller (timing controller 170-see fig. 1), and a plurality of multiplexers disposed in the peripheral region (multiplexers DM1 to DMi-see figs. 1-2); and each multiplexer corresponds to pixel driving circuits in sub-pixel regions in a column of sub-pixel regions of the plurality of sub-pixel regions (see figs. 1-2); wherein the scan driver is electrically connected to a plurality of gate lines and the timing controller, and the scan driver is configured to output gate scan signals to the plurality of gate lines one by one in response to a signal received from the timing controller (i.e., scan driver 110 outputs scan signals to scan lines (S0 to Sn) in response to a scan driver control signal SCS from the timing controller 170-see fig. 1 and [0058]); the light-emitting driver is electrically connected to a plurality of light-emitting control lines and the timing controller, and the light-emitting driver is configured to output light-emitting control signals to the light-emitting control lines one by one in response to the signal received from the timing controller (i.e., emission controller 120 outputs emission control signals to the emission lines (E1 to En) in response to an emission controller control signal ECS from the timing controller 170-see fig. 1 and [0059]); the data driver is electrically connected to the plurality of multiplexers and the timing controller (see fig. 1), and the data driver is configured to output data signals to the plurality of multiplexers in response to the signal received from the timing controller (see fig. 1 with description in [0060]-[0061]); and each multiplexer is further electrically connected to the timing controller (i.e., connected to the timing controller through demultiplexer controller 160-see fig. 1) and two data lines that are electrically connected to pixel driving circuits in sub-pixel regions in a same column corresponding to each multiplexer (see figs. 1-2), and each multiplexer is configured to transmit a data signal from the data driver to one of the two data lines and another of the two data lines in different time periods in response to the signal received from the timing controller (i.e., the demultiplexers DM1 to DMi may receive data signals input through the output lines O1 to Oi, and time-divisionally output the data signals to the data lines D1a to Dia and D1b to Dib-see [0061], [0072], and [0081]).
Allowable Subject Matter
Claims 4-8 and 14-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 4 recites, inter alia, “the second conductive pattern includes a first portion and a second portion that are connected to each other; a long axis direction of the first portion crosses a long axis direction of the second portion; the long axis direction of the second portion is parallel to an extending direction of the first power supply voltage line; and an orthogonal projection of the fourth via on the base is located within an orthogonal projection of the first portion on the base.” None of the references of record teaches this limitation. Claims 5-8 and 22 depend from and further limit claim 4, and are therefore equally indicated as allowable.
Claim 14 recites “wherein the pixel driving circuit further includes a second conductive pattern; the second conductive pattern is electrically connected to the first power supply voltage line; and the second conductive pattern and the first conductive pattern are disposed in a same layer; an orthogonal projection of the second conductive pattern on the base overlaps with the orthogonal projection of the first power supply voltage line on the base.” None of the references of record teaches or suggests the limitation underline above with respect to claim 14. Claims 15-16 depend from and further limit claim 14, and are therefore equally indicated as allowable.
Claim 17 recites “wherein the pixel driving circuit further includes a fifth switching transistor and a fifth conductive pattern; wherein a first electrode of the fifth switching transistor is electrically connected to a second electrode of the driving transistor, and a second electrode of the fifth switching transistor is electrically connected to the fifth conductive pattern; and an orthogonal projection of the fifth conductive pattern on the base is non-overlapping with the orthogonal projection of the first power supply voltage line.” 
Claim 19 recites “wherein the pixel driving circuit further includes a sixth conductive pattern disposed in a same layer as the data line; the sixth conductive pattern is configured to be electrically connected to a light-emitting device; and an orthogonal projection of the sixth conductive pattern on the base is at least partially located within a region where an orthogonal projection of the first main body extension portion on the base extends in the long axis direction of the first main body extension portion.”
None of the references of record teaches or suggests the limitation underline above with respect to claims 17 and 19. Claims 18, 20, and 21 depend from and further limit claim 17, and are therefore equally indicated as allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/           Primary Examiner, Art Unit 2627